
	
		III
		110th CONGRESS
		1st Session
		S. RES. 353
		IN THE SENATE OF THE UNITED STATES
		
			October 18, 2007
			Mr. Sununu (for himself,
			 Mr. Kerry, Mr.
			 Lugar, Mr. Biden,
			 Mr. Coleman, Mr. Dodd, Mr.
			 Hagel, Mr. Kennedy,
			 Mr. Martinez, Ms. Snowe, Mr.
			 Smith, Mr. Bond,
			 Mr. Menendez, Mr. Coburn, Mr.
			 Levin, Mr. Voinovich,
			 Mrs. Feinstein, and
			 Ms. Stabenow) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing the sense of the Senate
		  regarding the importance of a sovereign, democratic, and prosperous Lebanon and
		  the need for free and fair presidential elections in Lebanon without
		  intimidation or foreign interference.
	
	
		Whereas, in 2004, the term of the current President of
			 Lebanon, Émile Lahoud, was extended through the interference of the Government
			 of Syria in the internal affairs of the Government of Lebanon;
		Whereas United Nations Security Council Resolution 1559,
			 adopted on September 2, 2004, called for free and fair presidential elections
			 in Lebanon conducted in accordance with the constitution of Lebanon and without
			 foreign interference and influence;
		Whereas such a presidential election has not yet
			 occurred;
		Whereas the Parliament of Lebanon is preparing to elect a
			 new president of Lebanon before the November 24, 2007, conclusion of the
			 mandate of the current President;
		Whereas the Governments of Syria and Iran, through their
			 proxies in Lebanon, have sought undue influence over the election of the next
			 president of Lebanon;
		Whereas the preparation for these elections has thus far
			 been characterized by violence and intimidation tactics, and on September 19,
			 2007, Member of the Parliament of Lebanon Antoine Ghanem became the 8th
			 Lebanese leader to be assassinated since 2005;
		Whereas the democratically-elected Government of Lebanon
			 has been under steady attack by domestic and foreign elements and forces that
			 have been instigating civil unrest, disrupting the operation of the cabinet and
			 Parliament, and perpetrating acts of terror against the people of
			 Lebanon;
		Whereas United Nations Security Council Resolution 1701,
			 adopted on August 11, 2006, reiterated strong support for the
			 territorial integrity, sovereignty, and political independence of Lebanon
			 within its internationally recognized borders, and called on states to
			 take the necessary measures to prevent . . . the sale or supply to any
			 entity or individual in Lebanon of arms and related materiel of all
			 types;
		Whereas President Lahoud has threatened to create an
			 unconstitutional rival cabinet and hand over power to it if the opposition is
			 not satisfied with the results of the constitutional electoral process;
		Whereas the Governments of Syria and Iran, in clear
			 contravention of numerous United Nations Security Council resolutions, have
			 violated Lebanon’s sovereignty by providing arms to illegitimate militias in
			 Lebanon and to other terrorist organizations;
		Whereas the armed forces of Lebanon are protecting Lebanon
			 and its people from terrorist organizations like Fatah al Islam;
		Whereas United Nations Security Council Resolution 1757
			 established a Special Tribunal for Lebanon, to be convened outside of Lebanon,
			 to try those accused of the assassination of former Prime Minister of Lebanon
			 Rafiq Hariri and others; and
		Whereas a sovereign, democratic, and prosperous Lebanon is
			 in the national security interest of the United States: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)calls for free
			 and fair presidential elections in Lebanon, conducted according to the
			 constitution of Lebanon and free from foreign interference and influence or the
			 use of intimidation tactics;
			(2)supports ongoing
			 efforts by leaders in Lebanon to reach agreement on a presidential candidate
			 committed to upholding Lebanon's sovereignty and independence;
			(3)condemns the
			 Governments of Syria and Iran for their undue material interference in the
			 internal political affairs of Lebanon, including in the election of a new
			 president, and for their repeated violations of the sovereignty and
			 independence of Lebanon, and calls on the Governments of Syria and Iran to
			 comply with United Nations Security Council Resolution 1701, particularly with
			 respect to preventing unauthorized shipment of arms into Lebanon;
			(4)affirms its
			 strong support for the armed forces of Lebanon as they work to secure Lebanon
			 against terrorists and illegal armed militias, and conveys its readiness to
			 provide support to assist in these ends;
			(5)urges the
			 Secretary of State to continue efforts in support of a Special Tribunal for
			 Lebanon to end impunity for political assassinations, including assisting in
			 efforts to convene the Special Tribunal as soon as possible, affirms its
			 readiness to continue to provide material support to this cause, and calls on
			 all countries to make timely and generous contributions to this end; and
			(6)urges the
			 President to use all peaceful means at the disposal of the United States to
			 help promote an independent, democratic, and prosperous Lebanon, including
			 increased diplomatic coordination with key partners in Europe and the Middle
			 East, and supports efforts by the United States to provide ongoing and
			 substantial assistance for reconstruction efforts in Lebanon.
			
